PER CURIAM:
On the issue of bad faith, the petition for rehearing correctly notes that the district court did not find that the Florida Retirement System advisors “reasonably relied” on the advice of the general counsel, and the secretary of the Florida Department of Administration. Pp. 1549-50. This does not change our conclusion that the district court did not err in finding defendants were not guilty of bad faith and does not compel this court to find bad faith as a matter of law. The district court did find that the defendants’ policy was “a product of poor judgment” but that “[n]one of the principals involved in the decision-making harbored any evil intent or design.” Rather they refused to act based on a “misplaced assumption that there would be no retroactive damage award”. These subsidiary findings do not require a conclusion of bad faith.
The petition for rehearing is DENIED.